DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on May 31, 2022. Applicant has amended Claims 8 – 11, 14 – 17, 19, and 22 – 26. Claims 8 – 27 are currently pending.  


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 112b rejections are withdrawn due to applicant’s amendment. 

Previous 102 rejections are withdrawn due to applicant’s amendment. 

New grounds of rejection are presented below, necessitated by amendment. The previously relied on reference of Chung is included in these new grounds of rejection. Applicant argues that while Chung disclose the use of neuro-fuzzy logic type or genetic algorithm type control, Chung discloses that this logic is configured to control a cooling fan speed and not a thermal energy device including an ORC. Examiner respectfully disagrees. The claims require that the control circuit modifies operation of the system. The system includes both the ORC and engine, and the system includes the radiator fan. Furthermore, as will be clear in the rejection below, the ORC of Juchymenko relies on the engine radiator as a thermal energy heat sink. Thus controlling a radiator cooling fan speed amounts to modifying an operation of the ORC and overall system to meet operation parameters. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Juchymenko (WO 2019/086960) in view of Chung et al. (hereafter “Chung” – US 2002/0016656).

With regards to Claims 8, 16, and 24:

Juchymenko (Figure 2) discloses a system and method for collection and conversion of thermal energy to mechanical energy and/or electric energy, comprising:

a thermal energy device comprising an Organic Rankine Cycle (ORC) (ORC system 4) comprising a propellant heat exchanger (heat exchanger 5, 15, 6, see Paragraph 29), an expander and a condenser (both of which are inherent in organic Rankine cycles), and one or more of an engine (reciprocating engine 1), and/or a thermo-electric generator (thermoelectric generator 2);

sensors operatively coupled to the thermal energy device, the sensors configured to produce system sensor data (Paragraph 33: “those skilled in the art will appreciate that control module 12 may be configured to communicate with other control modules of a heat recovery system, as well as sensors configured to sense environmental/system conditions during operation”); and a control circuit (control module 12).

Juchymenko does not teach the particulars of the control circuit. Chung teaches a system and method for collection and conversion of thermal energy to mechanical energy in a system (Figures 8A – 8B), comprising: receiving system sensor data (inlet/outlet temperature of radiator, flow rate via coolant pump, see Paragraphs 34, 35) from a thermal energy device, comprising an engine radiator (engine radiator, see Figure 4); receiving, via a control circuit comprising a predictive module, operational parameters trained under a neural network (Paragraph 35) for operating the system under configured target operational values (prediction control method, Paragraphs 34, 35, to reach a “set temperature”, Paragraph 47) and comprising one or more instances based on one or more vectors of the neural network representing features of an input and a corresponding output relating to one or more target operational values (see Figures 8A, 8B of Chung, inlet/outlet temperatures of radiator, coolant pump speed, and coolant flow rate inputs yielding a total heat, heat balance, and error result which enables fuzzy control of cooling fan speed); processing, via the control circuit, the sensor data to determine that the system will not meet the target operational values within a configured time period (see discussion of a time delay regarding cooling of the temperature rise in the system, the time delay being predicted via a heat balance error in Figure 8A as discussed in Paragraph 66); and transmitting, via the control circuit, control signals to modify operation of the system such that further produced system sensor data meets the operational parameters (Paragraph 34: “compensate for the time delay of the temperature fall of the coolant according to an increase in the heating rate”, via fuzzy control of cooling fan speed, see Figure 8B, Paragraphs 36 and 69).  

It is noted that Juchymenko relies on the engine radiator (8) of their system as the cooler for the jacket water/coolant, much like Chung. Juchymenko further teaches that “the control module 12 may also make appropriate adjustments to the amount of air flow across the radiator by varying the fan speed or blade pitch operating in front of the engines radiator 8 and make adjustments to the equipment within the ORC system 4” (Paragraph 39), but is silent as to any predicative control. As such, the radiator of Juchymenko is susceptible to the same time delay of the temperature fall of the coolant as described in Chung. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Chung, one of ordinary skill in the art would have found it obvious to modify the system of Juchymenko by employing a predictive module in the control module, as described in Chung, in order to both calculate and compensate for any time delay in cooling the coolant, thereby improving overall system performance and efficiency (Paragraph 2 of Chung).

With regards to Claims 9 and 17:

The Juchymenko modification of Claims 8 and 16 teaches the operational parameters comprise one or more of ORC operational parameters, TEG operational parameters, engine operational parameters, compressor operational parameters and general operational parameters, wherein the engine operational parameters comprise one or more of: radiator fan speed, engine jacket water discharge from radiator temperature, engine jacket water discharge to radiator temperature (see Figures 8A, 8B of Chung, measuring the radiator inlet/outlet temperature). 

With regards to Claim 10 and 18:

The Juchymenko modification of Claims 8 and 16 teaches at least one of an engine radiator (radiator 8, Figure 2 of Juchymenko) and/or a condenser of the ORC is configured to provide steady cooling capability to a cooling side of the TEG (see Figure 2 and Paragraph 44 of Juchymenko).

With regards to Claims 11 and 19:

The Juchymenko modification of Claims 8 and 16 teaches the operational parameters are configured as a predictive model comprising one or more instances based on one or more vectors of the neural network representing features of an input and a corresponding output relating to one or more target operational values (see Figures 8A, 8B of Chung, inlet/outlet temperatures of radiator, coolant pump speed, and coolant flow rate inputs yielding a total heat, heat balance, and error result which enables fuzzy control of cooling fan speed). 

With regards to Claims 12 and 20:

The Juchymenko modification of Claims 8 and 16 teaches the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data (see Paragraphs 52, 53 of Chung, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat). 

With regards to Claims 13 and 21:

The Juchymenko modification of Claims 8 and 16 teaches the control circuit is configured to map the produced sensor data with the classifier data (see Paragraphs 52, 53 of Chung, total heat calculation requires reading of fuel consumption map, engine output map, and gear shifting efficiency map to accurately calculate engine heat and transmission heat). 

With regards to Claims 14 and 22:

The Juchymenko modification of Claims 8 and 16 teaches the control signals are configured to control thermal energy from a thermal energy source (engine exhaust of Juchymenko) and ORC in the system to meet the operational parameters without disrupting the operation of the system (control signals control cooling fan speed as per Chung, which control thermal energy dissipation from the ORC and from the engine exhaust, via the TEG, as per modification, without interruption to operation of the system).  

With regards to Claims 15 and 23:

The Juchymenko modification of Claims 8 and 16 teaches the control signals are configured to control flow paths in the system to either input heat into, or take heat out of thermal fluids to meet the operational parameters without disrupting the operation of the system (remove heat by calculated fuzzy control of cooling fan speed, see Figures 8A, 8B, and Paragraphs 40+ of Chung). 

With regards to Claim 25:

The Juchymenko modification of Claim 24 teaches the operational parameters comprise pump flow rates and ambient air temperature (see Figure 8A of Chung, coolant flow rate is a parameter in calculation of measured radiation to determine the heat balance error, i.e. the time delay in cooling, see also Paragraph 17 of Chung for ambient air temperature being a parameter).

With regards to Claim 26:

The Juchymenko modification of Claim 24 teaches the condenser of the ORC is configured to provide cooling to the system (condenser of Rankine cycles are widely known in the art to provide cooling to the ORC). 

With regards to Claim 27:

The Juchymenko modification of Claim 24 teaches the predictive model comprises classifier data associated with pattern recognition performed on previous sensor data, and wherein the control circuit is configured to map the produced sensor data with the classifier data (see Paragraphs 52, 53 of Chung, estimating total heat in the heat balance equation is based on two and three dimensional efficiency maps).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, June 7, 2022